*783OPINION.
Smith :
The petitioner claims the right to have its net income for the fiscal year ended May 31, 1917, determined upon the basis of inventories of oil on hand at the beginning and close of the year, taken on the basis of market value regardless of cost. In United States v. Kemp, 12 Fed. (2d) 7, the Circuit Court of Appeals for the Fifth Circuit held that a taxpayer could not value his inventory at market if higher than cost regardless of custom for the years 1917, 1918, and 1919. Writ of certiorari was denied by the United States Supreme Court, 273 U. S. 703. To the same effect see F. N. Johnson Co., 2 B T. A. 256. The petitioner’s net income and invested capital for the taxable year under review should be determined upon the basis of inventories based on cost which are found to be $10,242.16 as of June 1, 1916, and $2,903.91 as of May 31, 1917.
The petitioner claims that the collection of the deficiency determined by the Commissionei for the fiscal year ended May 31, 1917, is barred by the statute of limitations. The facts in this case are parallel to those considered by the Board in G. L. Ramsey, 11 B. T. A. 345. In accordance therewith the deficiency assessment is collectible.
Judgment will be entered on lb days’ notice, under Rule 50.